Citation Nr: 1215291	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-27 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's vertigo.  

2.  Entitlement to a compensable disability evaluation for the Veteran's bilateral foot metatarsalgia and great toe bunions for the period prior to January 12, 2010.  

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right first metatarsal, lateral sesamoid, and cuneiform osteoarthritis with right foot metatarsalgia for the period on and after January 12, 2010.  

4.  Entitlement to a compensable disability evaluation for the Veteran's bilateral great toe bunions for the period on and after January 12, 2010.  

5.  Entitlement to a compensable disability evaluation for the Veteran's left foot metatarsalgia for the period on and after January 12, 2010.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to October 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office which, in pertinent part, established service connection for vertigo; assigned a 10 percent evaluation for that disability; established service connection for bilateral foot metatarsalgia and great toe bunions, left knee stress/strain residuals with degenerative joint disease, nasal fracture residuals with septoplasty residuals, and irritable bowel syndrome; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of November 1, 2008.  In May 2010, the Fort Harrison, Montana, Regional Office (RO) issued a statement of the case (SOC) to the Veteran.  In June 2010, the Veteran submitted an Appeal to the Board (VA Form 9) from the evaluations assigned for her vertigo and bilateral great toe metatarsalgia and bunions.  In November 2011, the RO recharacterized the Veteran's bilateral foot disability as right first metatarsal, lateral sesamoid, and cuneiform osteoarthritis with right foot metatarsalgia evaluated as 10 percent disabling ; bilateral great toe bunions evaluated as noncompensable; and left foot metatarsalgia evaluated as noncompensable.  The awards were effectuated as of January 12, 2010.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for her service-connected vertigo and bilateral foot disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's vertigo; a compensable disability evaluation for her bilateral foot metatarsalgia and great toe bunions for the period prior to January 12, 2010; a disability evaluation in excess of 10 percent for her right first metatarsal, lateral sesamoid, and cuneiform osteoarthritis with right foot metatarsalgia for the period on and after January 12, 2010; a compensable disability evaluation for her bilateral great toe bunions for the period on and after January 12, 2010; and a compensable disability evaluation for her left foot metatarsalgia for the period on and after January 12, 2010.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Veteran did not submit a substantive appeal from the evaluations assigned for his left knee disorder, irritable bowel syndrome, and nasal fracture residuals.  Therefore, those issues are not on appeal and will not be addressed below.  

The issues of the evaluation of the Veteran's right foot and left foot disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on her part.  


FINDING OF FACT

The Veteran's vertigo has been objectively shown to be manifested by no more than episodic dizziness without staggering.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for the Veteran's vertigo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.87, Diagnostic Code 6204 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In regards to the issue of the evaluation for the Veteran's vertigo, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in March 2009 and November 2010 which informed the Veteran of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions she needed to undertake; and how VA would assist her in developing her claim.  The March 2009 VCAA notice was issued to the Veteran prior to the November 2009 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the May 2010 statement of the case (SOC) and the November 2011 supplemental statement of the cases (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations which address the nature and severity of her vertigo.  The examination reports are of record.  All identified and available VA and private documentation has been secured to the extent possible.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of her claim.  


II.  Vertigo

A.  Historical Review

The report of a June 2009 VA examination for compensation purposes states that the Veteran presented a history of vertigo since 2006.  The Veteran was diagnosed with "vertigo from sea and air sickness."  In November 2009, VA established service connection for vertigo; assigned a 10 percent evaluation for that disability; and effectuated the award as of November 1, 2008.  

B.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Peripheral vestibular disorders manifested by occasional dizziness warrant a 10 percent evaluation.  A 30 percent evaluation requires dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the June 2009 VA examination for compensation purposes,  the Veteran presented a history of vertigo since 2006 for which she took meclizine, a medication to treat motion sickness.  She clarified that she experienced dizziness "even while sitting quietly in a chair."  The Veteran was diagnosed with "vertigo from sea and air sickness."  The examiner commented that the Veteran's vertigo did not affect her daily activities.  

A June 2010 written statement from K. E. N., indicates that she was a good friend of the Veteran.  Ms. N. observed that the Veteran's vertigo prevented her from standing, walking, and riding in a car for prolonged periods of time and from riding a bicycle.  She witnessed an incident where the Veteran almost fell over while attempting to lift a box.  

In her June 2010 Appeal to the Board (VA Form 9), the Veteran advanced that an increased evaluation was warranted for her vertigo as the disability had worsened and she was "dizzy most of the time now."  She reported that she could not sit for prolonged periods of time; could not bend over at certain angles without falling over; and had to be careful while using stairs and ladders.  

At an October 2011 VA examination for compensation purposes, the Veteran complained of worsening vertigo.  She stated that she felt "dizzy and shaky most of the time."  The Veteran presented a history of benign proximal positional vertigo since 2006.  She denied receiving post-service treatment for her vertigo.  The examiner indicated that the Veteran experienced vertigo one to four times a month and no staggering.  On examination, the Veteran exhibited increased unsteadiness and nystagmus while performing the Dix Hallpike (Nylen-Barany test) for vertigo and a normal gait.  The examiner commented that:

The Veteran has dizziness when she drives and she is currently going to school.  This occasional dizziness does not prevent her from driving.  Most of the dizziness occurs with long drives, altitude changes, flying, or boating.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The objective evidence of record indicates that the Veteran's vertigo is manifested by episodic dizziness without staggering.  

The Veteran advances on appeal that she is constantly dizzy.  The Board notes that the October 2010 VA examination report conveys inconsistent findings as to the frequency of the Veteran's vertigo.  She is noted to have reported both that she experienced constant vertigo and to have episodic vertigo one to four times a month.  The Board finds that the Veteran's assertions as to experiencing frequent episodes of vertigo to be competent and credible.  However, there is no subjective or objective evidence of record that the Veteran's vertigo is manifested by staggering.  Given such findings, the Veteran's vertigo most closely approximates the criteria of a 10 percent evaluation under Diagnostic Code 6204.  In the absence of any objective evidence of staggering, the Board concludes that a schedular evaluation in excess of 10 percent is not warranted for the Veteran's vertigo at any point during the relevant period of time.  38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6204 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's objective and subjective vertigo symptomatology falls within the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's chronic vertigo beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's vertigo symptomatology has some impact on her employability; however, loss of industrial capacity is the principal factor in assigning schedular disability evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: 'generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability evaluation itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An initial evaluation in excess of 10 percent for the Veteran's vertigo is denied.  


REMAND

The Veteran asserts that her bilateral foot metatarsalgia and bunions and right foot osteoarthritis warrant assignment of initial evaluations in excess of 10 percent.  In her June 2010 Appeal to the Board (VA Form 9), the Veteran reported that her service-connected right foot and left foot disabilities was manifested by chronic pain.  She stated that she had sought private treatment for her feet and was given orthotics.  Clinical documentation of the cited treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the report of a September 2011 VA foot examination for compensation purposes, the Board observes that the examiner made no findings as limitation of motion of the feet.  Such findings are necessary for proper evaluation of the Veteran's arthritic disorder under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide information as to all post-service treatment of her service-connected foot disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of her service-connected right and left foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should fully describe the functional limitation that results from the Veteran's service-connected foot disabilities, to include any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of the feet should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's disability upon her vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)


or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


